DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the slanted outward portion of the aperture array of claims 7 and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 and 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Casares et al. [US 2009/0114818 A1].

Regarding claims 1, 8 and 21, Casares et al. discloses a lens element / a collimator system of a charged particle system (paragraph [0002]), the lens element (Figs. 8-14) comprising: 

wherein the lens element is configured for functionally cooperating with an aperture array (613, 614) that is located directly adjacent to the electrode, wherein the aperture array comprises a plurality of apertures and wherein the plurality of apertures and the electrode are configured such that a charged particle beam passing through the central opening of the electrode interacts with each of the plurality of apertures to form a plurality of beamlets from the charged particle beam (as shown in Figs. 8a-8e), 
wherein the electrode is configured to operate at a first electric potential and the aperture array is configured to operate at a second electric potential different from the first electric potential, thereby enabling the electrode and the aperture array together to form an aberration correcting lens (paragraphs [0239]-[0257]), and 
wherein the aperture array (613, 614) comprises a surface facing the electrode (665) that is located upstream of the aperture array, the surface having a central portion lower than an outward portion (as shown in Figs. 8-14).

Regarding claims 2 and 9, Casares et al. discloses wherein the first electric potential is set to a voltage of about 1 kV (paragraphs [0239]-[0257]).

Regarding claims 3 and 10, Casares et al. discloses wherein the second electric potential is set to a ground potential (paragraph [0253]).

Regarding claims 4 and 11, Casares et al. discloses wherein the aberration correcting lens is for a spherical aberration correction on the charged particle (paragraph [0113]).

Regarding claim 5, Casares et al. discloses wherein the lens element is a part of a collimator system comprising multiple electrodes for collimating the charged particle beam (as shown in Figs. 8a-8e).

Regarding claims 6 and 12, Casares et al. discloses wherein the aperture array is located downstream of the electrode of the lens element, downstream being relative to the direction of the charged particle beam (as shown in Figs. 8a-8e).

Regarding claims 7 and 15, Casares et al. discloses wherein the outward portion is slanted to be closer to the electrode as a distance from the center portion increases (as shown in Figs. 8-14).

Regarding claim 13, Casares et al. discloses wherein the aperture array (613, 614) is a structural component of the collimator (as shown in Figs. 8a-8e).

Regarding claim 14, Casares et al. discloses wherein the aperture array is a part of a condenser lens module arranged in a projection column located directly downstream from a beam generator module, downstream being relative to the direction of the charged particle beam, and wherein the beam generator module comprises the collimator system (as shown in Figs. 8-14).

Regarding claim 16, Casares et al. discloses further comprising a center electrode configured to operate at a third electric potential that is higher than the first electric potential and higher than the second electric potential (paragraphs [0245]-[0246]).

Regarding claim 17, Casares et al. discloses wherein the central electrode is configured for refracting the charged particle beam and wherein the third electric potential is set to a voltage between 15kV and 25 kV (paragraphs [0245]-[0246]).

Regarding claim 18, Casares et al. discloses wherein one or more of the multiple electrodes are configured to operate at a negative electric potential and are included in the collimator system at a position upstream of electrode of the lens element, upstream being relative to the direction of the charged particle beam (paragraphs [0239]-[0257]).

Regarding claim 19, Casares et al. discloses wherein the negative electric potential is arranged for deflecting secondary electrodes and/or backscattered electrodes originating from a region downstream of the collimator electrode stack, downstream being relative to the direction of the charged particle beam (paragraphs [0239]-[0257]).

Regarding claim 20, Casares et al. discloses a charged particle system comprising: a beam source for generating an electron beam; a collimator system for collimating the electron beam; and an aperture array for forming a plurality of beamlets from the electron beam (as shown in Figs. 8-14).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Casares et al. in view of Ruan et al. [US 2013/0193341 A1].

Regarding claims 22-27, Casares et al. discloses a method for operating a charged particle beam generator, the charged particle beam generator comprising a collimator system, and a beam source, the method comprising: generating a charged particle beam with the beam source; projecting the generated charged particle beam along an optical axis (A) through apertures of a collimator electrode stack wherein an adjustable voltage supply is used to apply different electric potentials (as applied above).

Casares et al. does not explicitly teach wherein a second collimator electrode preceding the middle electrode is kept at a negative electric potential, wherein at least one of two intermediate collimator electrodes directly preceding the last collimator electrode is kept at low negative electric potentials, wherein at least one of two intermediate collimator electrodes directly preceding the last collimator electrode is kept at a fixed electric potential with a value of -300 Volts to -500 Volts, wherein the second collimator electrode is kept at a fixed electric potential with a value of -3 kilovolts to -4 kilovolts, wherein the middle collimator electrode is 
However, Ruan et al. discloses a multiple-deflection blanker for charged particle beam lithography includes a support structure, a first pair of electrodes mounted to the support structure and providing a first electric field, a second pair of electrodes mounted to the support structure and providing a second electric field, at least a third pair of electrodes mounted to the support structure and providing a third electric field, and a surface, such as, an aperture, positioned to obstruct a charged particle beam passed through the electric fields wherein a negative electric potential is also used (abstract, see also Figs. 8-11). As such, the photolithographic art well recognizes that the electrical potential of the electrodes affects the exposure conditions.  The electrical potential of the electrodes is therefore an art recognized result affecting parameter
Therefore, it would have been obvious to one of ordinary skill in the art to determine the optimum or workable electrical potential of the electrodes by routine experimentation. The normal desire of scientists or artisans to improve upon what is already generally known would result in a system wherein a second collimator electrode preceding the middle electrode is kept at a negative electric potential, wherein at least one of two intermediate collimator electrodes directly preceding the last collimator electrode is kept at low negative electric potentials, wherein at least one of two intermediate collimator electrodes directly preceding the last collimator electrode is kept at a fixed electric potential with a value of -300 Volts to -500 Volts, wherein the second collimator electrode is kept at a fixed electric potential with a value of -3 kilovolts to -4 kilovolts, wherein the middle collimator electrode is kept at a fixed electric potential with a value of +20 kilovolts to +30 kilovolts, wherein a last collimator electrode is kept at a positive 

Response to Arguments

Applicant’s arguments with respect to claims 1-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DEORAM PERSAUD/Primary Examiner, Art Unit 2882